Citation Nr: 1611329	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-37 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.
 
2.  Entitlement to service connection for a left thigh disability.
 
3.  Entitlement to service connection for a left big toe disability.

4.  Entitlement to an initial rating in excess of 10 percent for conjunctivitis prior to November 18, 2012, and in excess of 30 percent as of November 18, 2012. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to November 1996.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2013, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2014, the Board remanded these matters for additional development.  Also at that time, the issue of entitlement to service connection for dental disability, including for the purposes of dental treatment was remanded.  A November 2014 rating decision granted service connection for loss of teeth 18, 19, and 20.  As that is a full grant of the benefit sought with regard to that issue, it is no longer on appeal. 

The issue of entitlement to an increased initial rating for conjunctivitis is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran, and a fellow service member, have provided a credible account of injuries to the left thigh, left knee, and left toe during service, and the only medical opinion evidence of record finds that diagnosed left thigh, left knee, and left big toe disabilities are each related to service.  
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a left thigh disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a left big toe disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that he injured his left knee, left thigh, and left big toe during service and that he has had symptoms during and since service.  The service medical records are negative for complaints, findings, or diagnosis of any injury or disability of the left knee, left thigh, or left big toe.  

October 1998, October 1999, and December 2000 private medical records note that the Veteran was seen for a physical examination.  He offered no complaints.  Objective findings noted a normal gait.  There were no complaints, findings, symptoms, or diagnoses of any left knee, thigh, or toe disability.   A December 2007 private medical record shows that the Veteran complained of some left great toe pain which had been a chronic problem, but, it was noted that he had not mentioned that before.  However, it had been there since his Army days.  

A December 2007 private diagnostic record shows that the Veteran complained of a thigh mass in the upper left thigh that had been there since the 1970s.  Some pain was noted.  The impression was that there was a lipoma located inferior to the oil bead markers.  

A January 2008 private medical record shows that the Veteran was seen for referral as he was having some left knee and foot pain, which he felt may be related to service.  He was assessed with left knee and left foot pain.  

A January 2008 private orthopedic record shows that the Veteran gave a long history of left knee pain.  He was told at one point that he had a torn muscle.  He also complained of continuing pain in the left forefoot.  The impression was internal derangement of the left knee and left hallux rigidus.  

In a July 2010 private medical opinion, Dr. D. L. Constable, M.D., indicated that she was asked to review the Veteran's medical history and records.   However, it is not clear what records she actually reviewed.  She provided an opinion that with the amount of running, jumping, and activities that the Veteran had, it would be her opinion that it is more likely than not that the left thigh, left knee, and left foot disabilities were either caused, aggravated, or accelerated by duties in service.

In a May 2014 letter, a fellow service member stated he was stationed with the Veteran and was personally aware that the Veteran sustained an injury to the left thigh during a sporting event on or about the 1973 football season.  The Veteran went to the base hospital for treatment and was given pain medicine and placed on bed rest.  Since the injury, the Veteran had continuous symptomatology.  While they were stationed in Germany, and throughout the years, he noticed a limp in the Veteran's walk and that he always complained about the "painful knot on his left thigh."  

A June 2014 VA hip and thigh examination report shows that the examiner reviewed the claims file.  The diagnosis was left hip degenerative joint disease (DJD), diagnosed in 2000, and chronic left thigh extensor muscle rupture, diagnosed in 1973.  The Veteran stated that he injured his left hip while in service during a football game around 1973.  He stated that he tore a muscle in his thigh. Now he had a knot over anterior thigh.  He said his hip hurts with walking and while teaching.  The examiner opined that the left thigh injury, a chronic extensor compartment of thigh muscle rupture, was at least as likely as not related to service.  He had an injury in his thigh during a football game, and still had a knot and defect over that leg. 

A June 2014 VA knee and lower leg condition examination report reflects that the Veteran stated his knee issue started while in service when he noted pain in the left
knee.  He played a lot of sports during service.  He has been seen in the past regarding degenerative joint disease of left knee.  The VA examiner stated that the Veteran has moderate djd of left knee. The opined that this is at least as likely as not
related to service due to the overuse and physical training required.

A June 2014 VA foot examination report shows that the Veteran was diagnosed with hallux rigidus of the left foot, diagnosed in 2000.  The Veteran stated that he dropped a drum on his left foot and injured the great toe in service.  His toe did well for a while.  Eventually, the pain continued and he sought treatment and had a Keller implant for left metatarsal phalangeal joint, DJD in September 2013.  The examiner opined that the Veteran's left great toe joint injury occurred most likely due to a traumatic injury he sustained in service and eventually he had surgery.  Based on the information provided, his left great toe condition was at least as likely as not related to service.

While the Board is aware that the Veteran's service medical records are negative for any findings, symptoms, or diagnosis of a left knee, left thigh, or left big toe problems, the Veteran is competent to provide evidence regarding left knee, left thigh, and left big toe disability symptoms that he experienced at any time, including during and since service separation, as those symptoms are apparent to the Veteran and experienced through his senses.  Lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2015).

With regard to the Veteran's assertions that symptoms of a left knee, left thigh, and left big toe disability began during active duty and that he had those symptoms following service, the Board finds that the Veteran is competent and credible to report the onset of symptoms of a left knee, left thigh, and left big toe disability. Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record, to include a May 2014 letter from a fellow service member and post service treatment records showing that the Veteran was diagnosed with left thigh lipoma, internal derangement of the left knee, left foot hallux rigidus, left hip and left knee degenerative joint disease, and chronic left thigh extensor muscle rupture.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, the Board will resolve reasonable doubt to find that the Veteran has had left knee, left thigh, and left big toe disability symptoms since service.

Further, a private physician and a June 2014 VA examiner has opined that the Veteran's left knee, left thigh, and left big toe disabilities are related to service.  In support of their opinions, the examiners appeared to rely on the Veteran's reported history, his service records, the evidence of record, and their medical expertise.  The Board notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Significantly, there is no evidence to the contrary of any of the favorable private or VA medical opinions.  VA should not seek an additional medical opinion where favorable evidence in the record is unrefuted. Mariano v. Principi, 17 Vet. App. 305 (2003).  By resolving all doubt in favor of the Veteran, the Board concludes that the criteria for service connection for a left knee, a left thigh, and a left big toe disability are met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a left knee disability is granted.
 
Service connection for a left thigh disability is granted.
 
Service connection for a left big toe disability is granted.


REMAND

With regard to the claim of entitlement to an increased initial rating for conjunctivitis, subsequent to the last supplemental statement of the case in November 2014, the Veteran underwent an additional VA eye examination in March 2015.  Without a waiver of initial RO consideration, a remand is necessary for the issuance of a supplemental statement of the case that considers all of the evidence of record associated with the claims file since the November 2014 SSOC. 38 C.F.R. §§ 19.31, 19.37 (2015).  Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to an increased initial rating for conjunctivitis.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


